                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    HAI DUONG                                                 CIVIL ACTION

    VERSUS                                                       NO. 18-900

    DARREL VANNOY                                          SECTION “R” (4)


                                  ORDER

       Before the Court is petitioner Hai Duong’s petition for habeus corpus

pursuant to 28 U.S.C. § 2254. 1 The Court has reviewed de novo the petition,

the record, the applicable law, the Magistrate Judge’s Report and

Recommendation,2 and the petitioner’s objections.3 The Magistrate Judge

correctly determined that petitioner’s claims are meritless.       Petitioner’s

objections merely rehash arguments made before the Magistrate Judge and

are without merit. The only new argument that petitioner raises in his

objections is that he is not required to have exhausted his procedurally

defaulted claim because he is a pro se litigant. All petitioners, including pro

se litigants, are subject to the exhaustion requirement. Saahir v. Collins, 956

F.2d 115, 118 (5th Cir. 1992) (pro se status and ignorance of the law do not




1      R. Doc. 4.
2      R. Doc. 21.
3      R. Doc. 22.
excuse procedural default). Accordingly, the Court adopts the Magistrate

Judge’s Report and Recommendation as its opinion therein.

      Rule 11 of the Rules Governing Section 2254 Proceedings provides that

“[t]he district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant. Before entering the final order,

the court may direct the parties to submit arguments on whether a certificate

should issue.” Rules Governing Section 2254 Proceedings, Rule 11(a). A

court may issue a certificate of appealability only if the petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2); Rules Governing Section 2254 Proceedings, Rule 11(a) (noting

that § 2253(c)(2) supplies the controlling standard).        The “controlling

standard” for a certificate of appealability requires the petitioner to show

“that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the

issues presented [are] ‘adequate to deserve encouragement to proceed

further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack v.

MacDaniel, 529 U.S. 473, 475 (2000)).

      For the reasons stated in the Report and Recommendation, petitioner

has not made a substantial showing of the denial of a constitutional right.




                                      2
Accordingly, IT IS ORDERED that the petition is DISMISSED WITH

PREJUDICE. The Court will not issue a certificate of appealability.



          New Orleans, Louisiana, this _____
                                        10th day of April, 2019.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                     3
